Citation Nr: 1738856	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-14 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hypertension.

2.  Entitlement to a higher initial rating for a left knee disability, characterized as "status post left knee torn cartilage, tibial microfracture, status post surgical repair," evaluated as 0 percent disabling from March 1, 2008, through February 8, 2015, and as 20 percent on and after February 9, 2015.

3.  Entitlement to an initial compensable evaluation for a left knee surgical scar.

4.  Entitlement to a higher initial evaluation for tinea corporis, to include onychomycosis, rated as 0 percent disabling from March 1, 2008, through February 8, 2015, and as 10 percent disabling on and after February 9, 2015.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The February 2009 rating decision granted service connection for the disabilities at issue and assigned noncompensable (0 percent) ratings for each, effective March 1, 2008.  

In an April 2015 rating decision, the RO increased the disability rating for the Veteran's onychomycosis from 0 percent to 10 percent effective February 9, 2015.  

The April 2015 rating decision also assigned a separate 20 percent rating for the left knee disability itself based on a finding of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  This rating was assigned effective February 9, 2015.  

In the course of this appeal, the Veteran has been assigned two separate left knee ratings, one for the residual scar from the left knee surgery and one for the residuals of the knee injury itself.  To avoid further confusion, the Board has recharacterized the scar rating issue as "entitlement to an increased rating for a left knee surgical scar" and has recharacterized the other knee issue as "entitlement to a higher initial rating for a left knee disability."

The Board further notes that the Veteran's initial left knee disability claim encompasses both the left knee disability itself and the left knee surgical scar.  In fact, the February 2009 rating decision that assigns the surgical scar rating expressly discusses having considered whether separate ratings are warranted for limitation of motion or instability of the knee.  Therefore, the left knee disability rating itself is considered to be part and parcel of the issue of whether an increased rating is warranted for the surgical scar, and an effective date as early as March 1, 2008, for any residuals of the left knee injury is for consideration.

In an October 2015 notice of disagreement, the Veteran disagreed with the effective dates that were assigned in the July 2015 rating decision, contending that the 90 percent combined rating should be effective from March 1, 2008.  The Veteran did not sign the notice of disagreement form itself, but he did sign an accompanying personal statement in which he stated his contentions.  In November 2016, the Agency of Original Jurisdiction (AOJ) sent him a letter noting that he had not signed the notice of disagreement form and requested that he complete a new form, sign it, and send it in.  The Veteran did not do so.  

It is unclear whether the AOJ has determined that the Veteran has abandoned this particular issue, as the issue itself was never closed out in VA's Veterans Appeals Control and Locator System (VACOLS).  The Board will therefore refer this issue to the AOJ for appropriate action, to include the possible issuance of a statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for a left knee disability, a left knee surgical scar, and tinea corporis, to include onychomycosis, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran does not have diastolic pressure of predominantly 100 or more; or systolic pressure of predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2012 and July 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

The Veteran has claimed entitlement to an initial compensable rating for hypertension.  

The Veteran's service-connected hypertension has been rated by the RO as 0 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101 for hypertensive vascular diseases (hypertension and isolated systolic hypertension), a 10 percent rating is warranted when diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more and requiring continuous medication for control.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104.  (The Board observes that the medical evidence of record conventionally presents blood pressure readings with systolic pressure listed over diastolic pressure (systolic / diastolic)).

The Board notes that the rating criteria require that the systolic or diastolic pressures "predominantly" reach or exceed certain levels to qualify for the corresponding rating.  "Predominantly" is defined as "for the most part," or "mainly."  Merriam-Webster's Collegiate Dictionary, 978 (11th ed. 2012).  

The Veteran has stated that his diastolic pressure was predominantly 100 or more before he started receiving treatment.  (See May 2015 substantive appeal.)  However, the Board has thoroughly reviewed the Veteran's entire set of service treatment records and the only instances of diastolic blood pressure of 100 or greater occurred in July 2005 during post-anesthesia recovery from a right femur surgery.  This evidence does not reflect that the Veteran's hypertension has mainly or for the most part been manifested by a diastolic pressure of 100 or more.

Furthermore, review of the post-service medical records has uncovered no blood pressure readings of 160 systolic or 100 diastolic pressure, which again weighs against his claim.  

The Veteran has also stated that his blood pressure sometimes remains elevated when he forgets to take his medicine, or sometimes when he is still on medication.  (See May 2015 substantive appeal.)  In this case, the Veteran's contentions do not support a contention that his blood pressure readings mainly or for the most part satisfy the criteria for a compensable rating.  Review of the medical records also reflect that the Veteran's blood pressure readings do not predominantly satisfy the criteria for a compensable rating.  Rather, he has indicated that his blood pressure merely sometimes increases to a level that would be consistent with a compensable rating.  Under these circumstances a compensable rating for hypertension is not warranted.

The Veteran has also identified times at which his blood pressure medication has increased.  (See June 2009 statement.)  However, only the 10 percent rating criteria take into account the use of medication, and that is only done when the Veteran has a history of diastolic pressure of predominantly 100 or more.  As noted above, the Veteran has been found not to have satisfied those conditions.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to an initial compensable evaluation for service-connected hypertension is denied.

REMAND

The issues of entitlement to higher initial ratings for a left knee disability and a left knee surgical scar must be remanded for a new VA examination, as the Veteran has stated that the left knee disability has worsened since his February 2015 VA examination.  (See May 2015 statement.)

The Veteran has also claimed entitlement to an increased rating for tinea corporis, to include onychomycosis.  A remand of this issue is necessary in order to obtain any outstanding medical records and to schedule the Veteran for a new VA examination.

The Board is unable to rate this disability at this time because the record is unclear as to (1) what, if any, treatment the Veteran receives for his service-connected skin condition, and (2) the extent to which his skin condition covers his exposed and unexposed areas of his body, to include his head, face, and neck.  

The January 2008 VA examination report notes that the Veteran had received corticosteroids for 6 or more weeks over the past 12 months.  It does not, however, describe whether these treatments were topical or oral and exactly how long the Veteran received such treatment.  The February 2015 VA examination report notes that the Veteran did not receive any topical or oral treatment in the past 12 months for any skin condition.  Three months later, however, the Veteran himself reported that he has to seasonally or periodically use corticosteroids and other anti-inflammatory drugs.  The Board requires an examiner to review the record and interview the Veteran to determine what medications the Veteran has taken for his skin conditions since approximately March 2007 (one year prior to the effective date of his claim).

In addition, a new examination is required in order to determine how much of the Veteran's head, face, or neck has been affected by his skin condition during the appeals period.  The January 2008 VA examination report indicates that the skin condition was located on the face, right forearm, and toe nails, and that it was characterized by exactly one of the eight characteristics of disfigurement that appear in 38 C.F.R. § 4.118, Diagnostic Code 7800.  Specifically, the examiner found that the Veteran's skin condition manifested in exfoliation and hyperpigmentation of more than 6 square inches.  However, the characteristics of disfigurement that are noted in Diagnostic Code 7800 only apply to disabilities of the head, face, and neck.  It is unclear from the January 2008 VA examination report whether the skin condition as it appeared on the Veteran's head, face, or neck covered at least six square inches alone.  On remand, an examiner is asked to examine the Veteran and review the record and make a determination as to whether the Veteran's skin disability has manifested in exfoliation and hyperpigmentation of more than 6 square inches of the head, face, or neck.

In addition, a VA examiner is asked to interview and examine the Veteran and review the claims file to determine whether he still experiences a skin condition of the arms and the legs, as he described in his May 2015 substantive appeal.  Specifically, the Veteran stated that his extremities are covered 80 percent of the time and that seasonal or periodic use of corticosteroids and other anti-inflammatory drugs is necessary to stabilize pain, swelling, and the "unappealing look."  

On remand, the Veteran should be requested to submit any medical evidence, or authorize VA to obtain such evidence, that may be pertinent to his claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify whether he receives any medical treatment through VA and, if so, the approximate date range during which he has received such treatment as well as the facilities to which he goes.

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Afford the Veteran a VA examination to determine the severity of his skin condition, to include tinea corporis and onychomycosis.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should identify and completely describe all current symptomatology.  In addition, the examiner is asked to provide the following information:

(a) Please identify all medication that the Veteran has received for his skin condition since March 2007.  For each medication, please identify whether it is topical or oral, and whether it is a corticosteroid or an immunosuppressive drug.

(b) Please determine, if possible, whether the Veteran's skin disability has manifested in exfoliation and hyperpigmentation of more than 6 square inches of the head, face, or neck.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Afford the Veteran a VA examination to determine the current severity of his left knee disability, to include the surgical scar.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's knees.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion in BOTH knees (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess OR ESTIMATE the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

5. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


